
	

113 HR 5479 IH: To amend the Fair Credit Reporting Act to require public disclosure of the method used to calculate consumer credit scores and inclusion of debt settlement agreements in consumer reports.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5479
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Bentivolio introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Fair Credit Reporting Act to require public disclosure of the method used to calculate
			 consumer credit scores and inclusion of debt settlement agreements in
			 consumer reports.
	
	
		1.Public disclosure of method used to calculate consumer credit scoresSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—
			(1)in subsection (a)(1)—
				(A)by striking that— and all that follows through if the consumer and inserting that, if the consumer;
				(B)in subparagraph (A), by striking ; and and inserting a period; and
				(C)by striking subparagraph (B); and
				(2)by amending subsection (f)(5) to read as follows:
				
					(5)Public disclosure of credit score methodologyAny person who develops a tool or system for deriving a credit score shall make such tool or system
			 available to the public, including on such person’s website.
					.
			2.Requirement for furnishers of information to report debt settlementSection 623(a) of the Fair Credit Reporting Act (15 U.S.C. 1681s–1(a)) is amended by adding at the
			 end the following new paragraph:
			
				(10)Duty to provide notice of debt settlementA person who furnishes information to a consumer reporting agency with respect to a debt of a
			 consumer shall, if the person enters into a settlement agreement with the
			 consumer with respect to such debt, notify the consumer reporting agency
			 of such agreement within 30 days of such agreement..
		
